THE COURT.
On its petition for rehearing the respondent hospital urges that our decision conflicts with City of Industry v. Gordon (Nov. 30, 1972) 29 Cal.App.3d 90 [105 Cal.Rptr. 206], where a condemnation action was dismissed for failure to bring it to trial within five years. (See Code Civ. Proc., § 583, subd. (b).) The Court of Appeal found no implied voluntary abandonment under section 1255a since “the uncontradicted declarations filed in opposition to appellants’ motion to dismiss clearly establish that respondent had no intention of voluntarily abandoning its action or cause.” (P. 94.) In the case at bench the evidence conclusively establishes an intent to voluntarily abandon the action before the hospital’s right of appeal had been exhausted. (See Southern Public Utility Dist. v. Silva, 47 Cal.2d 163, 165 [301 P.2d 841].) We observe no substantial conflict.
Respondent’s petition for a hearing by the Supreme Court was denied May 23, 1973.